NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued April 15, 2020
                                 Decided May 11, 2020

                                         Before

                            DANIEL A. MANION, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 19-1506

VLADIMIR M. GOROKHOVSKY, et al.,                  Appeal from the United States District
     Plaintiffs-Appellants,                       Court for the Northern District of
                                                  Illinois, Eastern Division.
      v.
                                                  No. 18-cv-02800
CITY OF CHICAGO,
      Defendant-Appellee.                         Sharon Johnson Coleman,
                                                  Judge.

                                       ORDER

       On April 13, 2018, Vladimir Gorokhovsky, a lawyer from Milwaukee, was
having dinner in a Chicago restaurant with M.G., his minor son. While they were in the
restaurant the City impounded their vehicle and immobilized it with a wheel clamp (or
“boot”) to enforce several unpaid tickets. The vehicle was owned by Gorokhovsky Law
Office, LLC, of which Gorokhovsky is the sole member. The LLC is a plaintiff in this
case along with Gorokhovsky and his son. Gorokhovsky went to a City impound lot
with M.G. and paid the fee for the boot and the outstanding tickets. By that time,
however, it was after 10 p.m., and a City employee told Gorokhovsky a technician
would not be available to remove the boot until 10 a.m. the next morning. As a result,
No. 19-1506                                                                                           Page 2

Gorokhovsky had to pay out of pocket for transportation and a hotel for the night. The
plaintiffs allege M.G. was so distressed by these events he cried uncontrollably and
became physically ill.

        The plaintiffs filed this suit pro se in federal court, asserting claims under § 1983
and the Fourteenth Amendment as well as state-law claims. The federal claims are
substantive due process claims alleging the City interfered with the plaintiffs’ property
and bodily security rights by not immediately removing the boot upon payment. The
state-law claims allege the City acted negligently, resulting in M.G.’s suffering. The
plaintiffs sought compensatory damages for Gorokhovsky’s out-of-pocket expenses and
M.G.’s suffering as well as punitive damages. The district court dismissed the case with
prejudice, holding the plaintiffs each lacked standing. Specifically, the court held
Gorokhovsky and M.G. did not have standing because they did not own the vehicle and
the LLC did not have standing because it alleged no injury.1 The plaintiffs appeal.

        At the outset, we note some problems with the district court’s standing analysis.
First, the court treated the issue of whether Gorokhovsky, the sole member of the LLC,
had standing to assert the rights of the LLC as a jurisdictional issue. That is incorrect: it
is instead an issue of the real party in interest, which is non-jurisdictional. Knopick v.
Jayco, Inc., 895 F.3d 525, 529 (7th Cir. 2018); see also Fed. R. Civ. P. 17. We “have in the
past analyzed the issue as one of prudential standing, which would allow us to exercise
discretion over whether to hear the case on the merits,” but we have also noted the
concept of prudential standing has been called into question by the Supreme Court. Id.
(citing Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 & n.3 (2014)).
Second, as the City concedes on appeal, M.G. did have standing to assert a claim based
on the alleged violation of his bodily security even though he did not own the vehicle.
He alleges the actions of the City invaded his legally protected interest in bodily
security, causing him a concrete and particularized injury that was not merely
hypothetical. This, along with the fact that the injury is redressable, suffices to establish
constitutional standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

       Regardless, we affirm the dismissal on alternate grounds. This case fails to raise
federal subject matter jurisdiction because the federal claims are wholly insubstantial
and frivolous. “When the federal theories are insubstantial in the sense that ‘prior
decisions inescapably render the claims frivolous,’ there is no federal jurisdiction.” Avila

1
  The plaintiffs stated in their response to the motion to dismiss that “all claims asserted by the plaintiffs
are arising from [Gorokhovsky’s] own pecuniary losses, not from losses sustained by the LLC.” (District
Court Docket 36 at 8.)
No. 19-1506                                                                          Page 3

v. Pappas, 591 F.3d 552, 553 (7th Cir. 2010) (citing Hagans v. Lavine, 415 U.S. 528, 538
(1974)). Our prior decisions establish conclusively that a substantive due process claim
arising from executive action requires egregious conduct that “shocks the conscience.”
See, e.g., Christensen v. Cty. of Boone, 483 F.3d 454, 464 (7th Cir. 2007) (quoting Russ v.
Watts, 414 F.3d 783, 789 (7th Cir. 2005)). Indeed, the Supreme Court has stated only “the
most egregious” conduct resulting from executive action can rise to a substantive due
process violation. Cty. of Sacremento v. Lewis, 523 U.S. 833, 846 (1998).

        In Count I, the plaintiffs allege the City booted a vehicle to enforce unpaid
parking and traffic tickets and then failed to have technicians available to remove the
boot after hours. This does not come close to the kind of egregious, conscience-shocking
conduct required to support a substantive due process claim. Count II alleges the same
conduct caused M.G. severe distress to the point of physical illness. While an “extreme
and outrageous” violation of the plaintiff’s person committed by a state actor may “rise
to the level of a constitutional violation” in some circumstances, Wudtke v. Davel, 128
F.3d 1057, 1063 (7th Cir. 1997), the conduct alleged here cannot be called extreme and
outrageous. Our cases finding such violations involve much more severe conduct. See,
e.g., Alexander v. DeAngelo, 329 F.3d 912, 916 (7th Cir. 2003) (holding in the context of
physical assault the plaintiff’s liberty interest in bodily integrity is infringed only “by a
serious, as distinct from nominal or trivial, battery”). Furthermore, the Fourteenth
Amendment generally protects only against “deliberate action intended to harm.” Bublitz
v. Cottey, 327 F.3d 485, 491 (7th Cir. 2003). The City did not act with the intention of
causing injury to M.G., nor could it have reasonably foreseen his injury would result
from its decision not to have technicians on call 24/7. “The Constitution prevents
fundamental rights from being aimed at; it does not, however, prevent side effects that
may occur if the government is aiming at some other objective.” Christensen, 483 F.3d at
463.

       Accordingly, the federal claims are wholly insubstantial and do not support
federal jurisdiction. We affirm the district court’s dismissal of Counts I and II. Because
those federal claims formed the basis for supplemental jurisdiction over the state-law
claims in Counts III and IV, we affirm the dismissal of those claims as well. We modify
the district court’s dismissal to be without prejudice, however, as is proper for a
dismissal for lack of jurisdiction. Lennon v. City of Carmel, 865 F.3d 503, 509 (7th Cir.
2017).

                                                                                  AFFIRMED